DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants arguments filed 8/30/2022 have been fully considered as follows:
Applicant argues that the 35 USC 103 rejections to the independent claims should not be maintained in view of “Tanaka does not disclose or suggest at least: (1) a processor, in a management apparatus, configured to: generate, based on a distance from a boundary curve of a running area in a work site where a haul vehicle is configured to run, a reference line set in the running area, and generate a running course indicating a target running route of the haul vehicle which is set in the running area, based on a distance from the reference line; and (2) the processor sets a plurality of the running courses on both sides of the reference line, as required by claim 1” However, in view of the amendments a new ground of rejection is below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1, A haul vehicle control system comprising: 
a processor, in a management apparatus, configured to: 
generate, based on a distance from a boundary curve of a running area in a work site where a haul vehicle is configured to run, a reference line set in the running area, and 
generate a running course indicating a target running route of the haul vehicle which is set in the running area, based on a distance from the reference line; and 
a communication device, in the management apparatus, configured to transmit a control signal for the running course to the haul vehicle, wherein 
the distance from the boundary curve is a distance between each of a plurality of positions of the reference line and the boundary curve, 
each of a plurality of points of the running course is perpendicular to the reference line, 
the distance from the reference line is a distance between each of the plurality of points of the running course and the reference line, 
the processor sets a plurality of the running courses on both sides of the reference line, and 
the processor creates the reference line such that the reference line connects a start point defined between an entrance and an exit of the work site as a departure place to an end point defined between an entrance and an exit of the work site as an arrival place in the running area.
Claim 2, The haul vehicle control system according to claim 1, wherein the processor sets running courses on both sides of at least part of the reference line.  
Claim 4, The haul vehicle control system according to claim 1, wherein the processor generates the reference line based on start point data and end point data of the haul vehicle configured to run in the running area.  
Claim 5, The haul vehicle control system according to claim 1, wherein the processor generates the reference line so as to increase a turning radius of the haul vehicle and reduce a steering change amount of the haul vehicle per unit time.  
Claim 6, The haul vehicle control system according to claim 1, wherein the processor determines reference points by selecting some candidate points from a plurality of candidate points calculated based on the boundary curve, and generates the reference line by interpolating the determined reference points.  
Claim 7, The haul vehicle control system according to claim 1, wherein the boundary curve includes at least one of a boundary line of a topographic shape of the work site, a survey line set based on a running locus of a survey vehicle that has run along the boundary line, measurement data of the topographic shape which is measured by a flight vehicle that has flied along the boundary line, and design data of the boundary line.  
Claim 8, The haul vehicle control system according to claim 1, wherein the processor generates the running course based on position data of the boundary curve and outer shape data of the haul vehicle so as to allow the haul vehicle to run on in the running area.  
Claim 9, The haul vehicle control system according to claim 8, wherein the processor generates the running course based on outer shape data of the haul vehicle so as to allow the haul vehicle running on one side of the reference line and a second haul vehicle running on the other side of the reference line to travel in opposite directions.  
Claim 10, The haul vehicle control system according to claim 8, wherein the processor generates the running course so as to make a curvature radius of the running course larger than a minimum turning radius of the haul vehicle.  
Claim 11, The haul vehicle control system according to claim 1, wherein the boundary curve includes a first boundary curve and a second boundary curve facing the first boundary curve, the running area includes a running road between the first boundary curve and the second boundary curve, and the running course includes, in the running road, a first running course set between the reference line and the first boundary curve and a second running course set between the reference line and the second boundary curve.  
Claim 12, A haul vehicle control method comprising: 
generating, in a management apparatus, based on a distance from a boundary curve of a running area in a work site where a haul vehicle is configured to run, a reference line set in the running area; 
generating, in the management apparatus, a running course indicating a target running route of the haul vehicle which is set in the running area based on a distance from the reference line; and 
transmitting, by the management apparatus, a control signal for the running course to the haul vehicle, wherein 
the distance from the boundary curve is a distance between each of a plurality of positions of the reference line and the boundary curve, 
each of a plurality of points of the running course is perpendicular to the reference line, 
the distance from the reference line is a distance between each of the plurality of points of the running course and the reference line, 
a plurality of the running courses is set on both sides of the reference line by the generating a running course operation, and 
the generating a reference line operation creates the reference line such that the reference line connects a start point defined between an entrance and an exit of the work site as a departure place to an end point defined between an entrance and an exit of the work site as an arrival place in the running area.

Step 1 - Statutory category – Yes
Claims 1-2, 4-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite generating a reference line, creating a reference line, generating a running course, setting a running course, and transmitting a control signal. The claims are directed to one of the four statutory categories.
Step 2A, Prong One – Judicial Exception – Yes
claim(s) 1-2, 4-12 are to be analyzed to determine whether it recites subject matter that falls within one of the following groups of abstract ideas:  a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.
The Office submits that the foregoing bolded limitation(s) constitutes judicial exception in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental processes. 
The limitation of generating, creating, setting, and transmitting covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. processor and communication device). That is, other than reciting generic computer components such as processor and communication device nothing in the claim element precludes the step from being performed in the mind.  For example, one could use pen and paper to draw a reference line and running course for the haul vehicle and send it to the haul vehicle. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "2106.04(a)(2) Abstract Idea Groupings III. Mental Processes" grouping of abstract ideas. Accordingly, the claim(s) recites an abstract idea.
Step 2A, Prong Two – Practical Application – No
claim(s) 1-2, 4-12  are evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”)
This judicial exception is not integrated into a practical application because the claim only recites additional element - using a processor and communication device to perform generating, creating, setting, and transmitting. The processor and communication device in the steps is recited at a high-level of generality (i.e., as a generic processor and communication device performing a generic computer function of generating, creating, setting, and transmitting) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B – Inventive Concept - No
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Hence the claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 8-9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sudou (US 20040143375 A1) in view of Tanaka (US 20170269591 A1).
Regarding Claim 1, Sudou teaches A haul vehicle control system comprising: (Fig. 2 travel control apparatus 20)
a processor, in a management apparatus, configured to: (Fig. 2 processing unit 21)
generate, based on a distance from a boundary curve of a running area in a work site where a haul vehicle is configured to run, a reference line set in the running area, and ([0030] As shown in FIGS. 3A and 3B, the lanes 3 a, 3 b on the track 3 are provided with respective vehicle pass-by traveling courses 100 set thereon. Each of these pass-by traveling courses 100 is set in a position offset by a distance L from a relative shoulder)
generate a running course indicating a target running route of the haul vehicle which is set in the running area, based on a distance from the reference line; and ([0006] an induction margin e provided on an outer side of a vehicle [0031] the induction margins e provided on the left and right sides of the vehicles 10)
a communication device, in the management apparatus, configured to transmit a control signal for the running course to the haul vehicle, wherein ([0034]  the processing unit 21 in the travel control apparatus 20 for the vehicles 10 sends the traveling data (position information and speed information) on the vehicles 10 to the central control station 30 via the communication element 23)
the distance from the boundary curve is a distance between each of a plurality of positions of the reference line and the boundary curve, ([0030] Each of these pass-by traveling courses 100 is set in a position offset by a distance L from a relative shoulder)
each of a plurality of points of the running course is perpendicular to the reference line, (Fig. 3A & 3B induction margin e is perpendicular to traveling course 100)
the distance from the reference line is a distance between each of the plurality of points of the running course and the reference line, (Fig. 3A distance from induction margin e and traveling course 100)
the processor sets a plurality of the running courses on both sides of the reference line, and (Fig. 3A induction margin e on both sides of traveling courses 100)
Sudou does not expressly disclose but Tanaka discloses the processor creates the reference line such that the reference line connects a start point defined between an entrance and an exit of the work site as a departure place to an end point defined between an entrance and an exit of the work site as an arrival place in the running area. ([0046] The route data 320 configured as described above are set over the entirety of a range in which the dump truck 20 should travel in the mine, and the range connected by the nodes 22 and links 21 from a start point to an end point that the dump truck 20 autonomously travels is defined as a travel zone 321 of the dump truck 20. The route data 320 are transmitted by the server-side communication control device 340 to the dump truck 20 via the wireless communication network 40.)
Therefore, from these teachings of Sudou and Tanaka, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Tanaka to the system of Sudou since doing so would enhance the system by including a start point to an end point that the dump truck autonomously travels.
Regarding Claim 2, Sudou teaches The haul vehicle control system according to claim 1, wherein the processor sets running courses on both sides of at least part of the reference line.  (Fig. 3A induction margin e on both sides of traveling courses 100)
Regarding Claim 4, Sudou does not expressly disclose but Tanaka discloses  The haul vehicle control system according to claim 1, wherein the processor generates the reference line based on start point data and end point data of the haul vehicle configured to run in the running area.  ([0046] The route data 320 configured as described above are set over the entirety of a range in which the dump truck 20 should travel in the mine, and the range connected by the nodes 22 and links 21 from a start point to an end point that the dump truck 20 autonomously travels is defined as a travel zone 321 of the dump truck 20. The route data 320 are transmitted by the server-side communication control device 340 to the dump truck 20 via the wireless communication network 40.)
Therefore, from these teachings of Sudou and Tanaka, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Tanaka to the system of Sudou since doing so would enhance the system by including a start point to an end point that the dump truck autonomously travels
Regarding Claim 5, Sudou does not expressly disclose but Tanaka discloses The haul vehicle control system according to claim 1, wherein the processor generates the reference line so as to increase a turning radius of the haul vehicle and reduce a steering change amount of the haul vehicle per unit time.  ([0069] The target steering angle generation unit 253B2 is fed back with the positional deviation of the position of the dump truck 20 as acquired at the position acquisition device 220 from the target path, generates such a steering angle instruction as reducing the positional deviation, and transmits the thus-generated steering angle instruction to the travel drive 210.)
Therefore, from these teachings of Sudou and Tanaka, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Tanaka to the system of Sudou since doing so would enhance the system by generating a steering angle instruction as reducing the positional deviation, and transmitting the steering angle instruction to the travel drive.
Regarding Claim 8, Sudou teaches The haul vehicle control system according to claim 1, wherein the processor generates the running course based on position data of the boundary curve and outer shape data of the haul vehicle so as to allow the haul vehicle to run on in the running area. ([0033]  the processing unit 21 in the travel control apparatus 20 outputs a steering wheel control demand to the traveling control element 25 so that a deviation of the vehicle 10 from the traveling course is eliminated on the basis of the results of a comparison between the course data and traveling data (especially, position information) outputted from the vehicle position measuring element 22. This causes the vehicle 10 to travel along the traveling course on the track 3)
Regarding Claim 9, Sudou teaches The haul vehicle control system according to claim 8, wherein the processor generates the running course based on outer shape data of the haul vehicle so as to allow the haul vehicle running on one side of the reference line and a second haul vehicle running on the other side of the reference line to travel in opposite directions.  (Fig. 3A & 3B [0026] These pass-by lanes are formed so as to have vehicles (unmanned dump trucks) 10, 10 traveling on the track 3 pass each other by making the vehicles travel in an autonomously induced mode )
Regarding Claim 11, Sudou teaches The haul vehicle control system according to claim 1, wherein the boundary curve includes a first boundary curve and a second boundary curve facing the first boundary curve (Fig. 3A shoulders on each side), the running area includes a running road between the first boundary curve and the second boundary curve (Fig. 3A track 3, lanes 3 a, 3 b), and the running course includes, in the running road, a first running course set between the reference line and the first boundary curve and a second running course set between the reference line and the second boundary curve.  (Fig. 3A induction margin e on both sides of traveling courses 100)
Regarding Claim 12, Sudou teaches A haul vehicle control method comprising: (Fig. 2 travel control apparatus 20)
generating, in a management apparatus, based on a distance from a boundary curve of a running area in a work site where a haul vehicle is configured to run, a reference line set in the running area; ([0030] As shown in FIGS. 3A and 3B, the lanes 3 a, 3 b on the track 3 are provided with respective vehicle pass-by traveling courses 100 set thereon. Each of these pass-by traveling courses 100 is set in a position offset by a distance L from a relative shoulder)
generating, in the management apparatus, a running course indicating a target running route of the haul vehicle which is set in the running area based on a distance from the reference line; and ([0006] an induction margin e provided on an outer side of a vehicle [0031] the induction margins e provided on the left and right sides of the vehicles 10)
transmitting, by the management apparatus, a control signal for the running course to the haul vehicle, wherein ([0034]  the processing unit 21 in the travel control apparatus 20 for the vehicles 10 sends the traveling data (position information and speed information) on the vehicles 10 to the central control station 30 via the communication element 23)
the distance from the boundary curve is a distance between each of a plurality of positions of the reference line and the boundary curve, ([0030] Each of these pass-by traveling courses 100 is set in a position offset by a distance L from a relative shoulder)
each of a plurality of points of the running course is perpendicular to the reference line, (Fig. 3A & 3B induction margin e is perpendicular to traveling course 100)
the distance from the reference line is a distance between each of the plurality of points of the running course and the reference line, (Fig. 3A distance from induction margin e and traveling course 100)
a plurality of the running courses is set on both sides of the reference line by the generating a running course operation, and (Fig. 3A induction margin e on both sides of traveling courses 100)
Sudou does not expressly disclose but Tanaka discloses the generating a reference line operation creates the reference line such that the reference line connects a start point defined between an entrance and an exit of the work site as a departure place to an end point defined between an entrance and an exit of the work site as an arrival place in the running area. ([0046] The route data 320 configured as described above are set over the entirety of a range in which the dump truck 20 should travel in the mine, and the range connected by the nodes 22 and links 21 from a start point to an end point that the dump truck 20 autonomously travels is defined as a travel zone 321 of the dump truck 20. The route data 320 are transmitted by the server-side communication control device 340 to the dump truck 20 via the wireless communication network 40.)
Therefore, from these teachings of Sudou and Tanaka, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Tanaka to the system of Sudou since doing so would enhance the system by including a start point to an end point that the dump truck autonomously travels.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sudou (US20040143375 A1) in view of Tanaka (US 20170269591 A1)  in further view of Ito (US 20190227571 A1) in further view of Maekawa (US 20100076640 A1)
Regarding claim 6, Sudou does not expressly disclose but Ito discloses The haul vehicle control system according to claim 1, wherein 
the processor determines reference points by selecting some candidate points from a plurality of candidate points calculated based on the boundary curve ([0287] the guidance device performs generating the guidance command so as to include location information of a plurality of points of passage defining a traveling path for the first vehicle, storing the guidance command to the storage device, and, when at least a portion of the plurality of points of passage is to be altered, storing altered location information of points of passage to the storage device; and the first vehicle accesses the storage device to acquire from the storage device the altered location information of points of passage.),
Therefore, from these teachings of Sudou and Ito, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Ito to the system of Sudou since doing so would enhance the system by the guidance device 20 to know the current traveling direction of the AGV 10 more accurately, and determine an accurate moving direction when correcting the guidance command.
Sudou does not expressly disclose but Maekawa discloses and generates the reference line by interpolating the determined reference points. ([0076] d) The interpolation points are mutually interpolated by using a B-spline curve, whereby a travel route 10 having a smooth shape in which a curvature or a rate of change of curvature is continuous. This makes it possible to generate a travel route 10 which allows the unmanned vehicle 20 to follow the route more easily than the related arts. Whereas the related arts have problems of discontinuity in curvature in the route and in the rate of change of curvature, the invention does not suffer from such problems, and thus the unmanned vehicle 20 is not required to reduce the vehicle speed or to do forcible steering on the travel route. Accordingly, the improvement in productivity can be achieved)
Therefore, from these teachings of Sudou and Maekawa, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Sudou to the system of Tanaka since doing so would enhance the system by enabling smooth steering operation.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sudou (US20040143375 A1) in view of Tanaka (US 20170269591 A1) in further view of Osagawa (US 20130238182 A1) in further view of Sudou (US 20090299562 A1) in further view of Ishimoto (JP 6446345 B2)
Regarding claim 7, Sudou does not expressly disclose but Osagawa discloses The haul vehicle control system according to claim 1, wherein 
 the boundary curve includes at least one of a boundary line of a topographic shape of the work site, ([0081] First, an operator of the supervising device 40 operates the editing device 46 to create the topographical data of the work location 1, i.e., data on the position of the road shoulder of each part of the haul road 15C, the gradient of each part of the haul road 15C, the position of the borderline of the loading site 12, the gradient of each part of the areas in the loading site 12, etc., thereby to generate information on a new travel route 10B, i.e., information on each target position for the new travel route 10B up to a loading point 12 b of the loading site 12 (step 101). Alternatively, in place of an operator of the supervising device 40, an operator of the CAD system 80 may operate the CAD system 80 to create the topographical data, i.e., data on the position of the road shoulder of each part of the haul road 15C, the gradient of each part of the haul road 15C, the position of the borderline of the loading site 12, the gradient of each part of the areas in the loading site 12, etc., and to transfer the created data to the supervising device 40 by way of the external input device 43. The operator of the supervising device 40 and the operator of the CAD system 80 may be the same operator, or may be different operators) 
Therefore, from these teachings of Sudou and Osagawa, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Osagawa to the system of Sudou since doing so would enhance the system by generating a travel route based on the topographical data which are to be performed after the work location is constructed.
Sudou does not expressly disclose but Sudou discloses a survey line set based on a running locus of a survey vehicle that has run along the boundary line, (Fig. 3A [0082] the guidable width 90 is set based on the current position P of the unmanned vehicle 10, the target travel course 70, and the terrain data (survey line information) on the travel path 60.)
Therefore, from these teachings of Sudou and Sudou, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Sudou to the system of Sudou since doing so would enhance the system by improve the work efficiency when the speed is increased while an unmanned vehicle is prevented from straying from a travel passage width.
Sudou does not expressly disclose but Ishimoto discloses measurement data of the topographic shape which is measured by a flight vehicle that has flied along the boundary line, and design data of the boundary line.  ([0029] When a terrain change is detected, the flight path creation unit 119 creates a flight path for the UAV 130 to fly in order to newly measure the terrain at the point where the terrain change is detected. Therefore, the flight route creation unit 119 corresponds to the movement route creation unit. The flight path creation unit 119 may create a flight path so that not only the change point but also a partial area of the mine not included in the in-service measurement data can be measured. Further, the flight path creation unit 119 is not only the change point, but also the entire area of the loading site or work place including the change point (corresponding to a partial area of the mine), or the traveling area of the dump truck 150 (the operating area of the work machine). A flight path for collecting new measurement data may be created for (corresponding to). [0032] The UAV 130 includes a measurement data storage unit 131, a position information storage unit 132, a communication unit 133, a positioning unit 134, a control unit 135, a measurement unit 136, and a data collection unit 137. [0035]  The measurement unit 136 measures the actual terrain while the UAV 130 is flying, and outputs the measurement data. Examples of the measurement data include image data continuously taken from the air, or data obtained by irradiating the ground surface with a laser radar and receiving the reflected wave. The acquired measurement data is stored in the measurement data storage unit 131 in synchronization with the position information at predetermined time intervals. The communication unit 133 transmits the stored measurement data to the control server 110 at predetermined time intervals. Alternatively, they may be transferred together after the flight is completed.)
Therefore, from these teachings of Sudou and Ishimoto, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Ishimoto to the system of Sudou since doing so would enhance the system by grasping the change in the terrain at a better timing and update the map to improve the followability of the map to topographical changes.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sudou (US20040143375 A1) in view of Tanaka (US 20170269591 A1) in further view of Maekawa (US 20100076640 A1)
Regarding claim 10, Sudou does not expressly disclose but Maekawa discloses The haul vehicle control system according to claim 8, wherein 
the processor generates the running course so as to make a curvature radius of the running course larger than a minimum turning radius of the haul vehicle.  ([0446] In the route generation example 4, the unmanned vehicle 20 reaches the halt point 13 in its reverse traveling state to discharge soil there. In the route generation example 4, it is assumed that the unmanned vehicle 20 has a minimum turning radius of 12 m. As shown in FIG. 36B, only one switchback point 12 is required in the entire travel route 10. In the route element 10 a leading to the exit point 14, the curvature assumes a large value in accordance with the minimum turning radius of 12 m.)
Therefore, from these teachings of Sudou and Maekawa, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Maekawa to the system of Sudou since doing so would enhance the system by enabling smooth steering operation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664